11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                        JUDGMENT

The State of Texas,                           * From the 35th District
                                                Court of Brown County,
                                                Trial Court No. CR22-398.

Vs. No. 11-13-00277-CR                        * September 24, 2015

Mikenzie Renee Rodriguez,                     * Opinion by Bailey, J.
                                                (Panel consists of: Wright, C.J.,
                                                Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there is no
error in the order below. Therefore, in accordance with this court’s opinion, the order
of the trial court is in all things affirmed. The costs incurred by reason of this appeal
are taxed against the State of Texas.